ORDER

LOURIE, Circuit Judge.
Manolito C. Fallore moves for reconsideration of the court’s February 1, 2005 order denying his motion for leave to proceed in forma pauperis. We also treat Fallore’s submission as a motion for reconsideration of the court’s March 4, 2005 order dismissing his petition for review for failure to pay the filing fee.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) The March 4, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Fallore’s brief is due within 60 days of the date of filing of this order.